              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:90-cr-00231-MR-WCM-5


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
THOMAS FLOYD LITTLEJOHN,        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion for

Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A) (Compassionate

Release)” [Doc. 81].

I.    BACKGROUND

      On September 13, 1991, a jury found the Defendant guilty of one count

of conspiracy to possess with intent to distribute, and distribute cocaine and

cocaine base; thirteen counts of possession with intent to distribute cocaine,

and aiding and abetting the same; twelve counts of distributing cocaine, and

aiding and abetting the same; one count of possession with intent to

distribute cocaine base, and aiding and abetting the same; and one count of

distribution of cocaine base, and aiding and abetting the same. [Doc. 13-1].

On December 10, 1991, the Court imposed a sentence of 360 months’


     Case 1:90-cr-00231-MR-WCM Document 82 Filed 01/04/21 Page 1 of 5
imprisonment. [Doc. 13-1: Judgment]. The Defendant is currently

incarcerated at FCI Jesup, and his projected release date is July 23, 2024.1

         On December 28, 2020, the Defendant filed the present motion

seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

citing the ongoing COVID-19 pandemic.                 [Doc. 81].       In his motion, the

Defendant contends that he did not submit a request for compassionate

release to the warden of his BOP facility because he had been “directed to

file in the courts by the administration at this facility per warden orders.” [Id.

at 2].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”                  18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a



1   See https://www.bop.gov/inmateloc/ (last visited Dec. 29, 2020).
                                             2



         Case 1:90-cr-00231-MR-WCM Document 82 Filed 01/04/21 Page 2 of 5
defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. Further, the Court

of Appeals for the Fourth Circuit has held that a district court lacks the

authority to modify a sentence except in the narrow circumstances and

procedures set forth in § 3582. See United States v. Goodwyn, 596 F.3d

233, 235 (4th Cir. 2010).2 The Defendant has the burden of demonstrating

that he has complied with the requirements of § 3582 or that exhaustion of

such remedies would be futile. See United States v. Freshour, No. 5:06-cr-

00013-KDB-DCK, No. 2020 WL 3578315, at *1 (W.D.N.C. July 1, 2020) (Bell,

J.).

       Here, the Defendant contends that he alleges that he did not submit a

compassionate release request to the warden of his facility because he was

“directed” by some unnamed administrative official to instead seek relief



2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).
                                             3



       Case 1:90-cr-00231-MR-WCM Document 82 Filed 01/04/21 Page 3 of 5
through the courts. The Defendant, however, offers no documentation to

support this assertion. The Defendant’s unsupported assertion of what he

was purportedly told by an anonymous staff member is not sufficient to

satisfy his burden of demonstrating his compliance with the statute or that

such efforts would be futile.

      The language of Section 3582(c)(1)(A) is clear: Before a defendant

may seek a modification of his sentence in the courts, the defendant must

first exhaust all administrative remedies or wait thirty days after submitting a

request for release from the warden without receiving any response before

filing a motion for a sentence reduction.      Thus, the Defendant has not

complied with the requirements of the statute, and the Court cannot grant

the requested relief. Accordingly, the Defendant’s motion for a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A) is denied without prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A) (Compassionate

Release)” [Doc. 81] is DENIED. The denial of the Defendant’s request for

compassionate release is WITHOUT PREJUDICE to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the Defendant’s behalf or the


                                       4



     Case 1:90-cr-00231-MR-WCM Document 82 Filed 01/04/21 Page 4 of 5
lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier.

      IT IS SO ORDERED.
                             Signed: January 4, 2021




                                          5



     Case 1:90-cr-00231-MR-WCM Document 82 Filed 01/04/21 Page 5 of 5
